Citation Nr: 1603823	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  15-29 164 	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 2015 Board decision that denied entitlement to an increased rating for lumbar spine disability, currently evaluated as 20 percent disabling prior to November 1, 2005 and 40 percent disabling from November 1, 2005. 

2.  Whether there was CUE in a May 2015 Board decision that denied entitlement to an effective date earlier than November 1, 2005 for the assignment of a 40 percent disability rating for service-connected lumbar spine disability. 

3.  Whether there was CUE in a May 2015 Board decision that denied entitlement to an effective date earlier than November 1, 2005 for the assignment of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The moving party is the Veteran who had active duty service from December 1981 to April 1991.  

This matter comes before the Board as an original action brought on a motion of the moving party to reserve or revise, on the basis of CUE, the Board decision promulgated in May 2015.  

The issue of entitlement to service connection for hypertension is addressed in a separate dismissal.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from December 1981 to April 1991.  

2.	On January 19, 2016, the Board was notified by the Veteran's surviving spouse that the moving party died in January 2016.  


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2014); 38 C.F.R. §§ 20.1401(b) (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2015).


ORDER

The motion is dismissed.





                       ____________________________________________
STEVEN D. REISS 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



